In an action to recover the amount of moneys paid out of plaintiff’s checking account on certain *627checks which allegedly had unauthorized indorsements, plaintiff appeals from an order of the Supreme Court, Rockland County, dated May 26, 1977, which denied its motion for summary judgment. Order affirmed, with one bill of $50 costs and disbursements to respondents appearing separately and filing separate briefs. There are triable issues of fact which preclude the granting of summary judgment. Shapiro, J. P., Hawkins, Suozzi and Mollen, JJ., concur.